Title: From Thomas Jefferson to Bernard Peyton, 14 July 1820
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir

              Monticello
July 14. 20.
The periods for the renewal of my notes in the Farmer’s & US. banks approaching—I inclose you the two of 3000.D. each for those banks which you have heretofore been so kind as to attend to, to which I add another to the US. bank for 2250.D. heretofore endorsed by mr Gibson, but now by my grandson to relieve mr Gibson, mr Marx having informed me that this change would be admitted. I shall be ready for the curtailment in the Farmer’s bank of which you have been so kind as to apprise me, and am thankful to you for doing it so long before hand, which can never be amiss & may sometimes be essential. I have a little packet of books at mr Gibson’s which he will have no chance now of forwarding by the boat and as you personally know the trusty Augusta waggons, I will thank you to ask for & forward them in that way to mr Lietch.affectionately yoursTh: JeffersonP.S.—if the 65. days in the US. notes is wrong you can strike out the 5 and correct me, but I think at originally from their wanted term 